 1   DEBORAH KOCHAN (S.B. #152089)
     dkochan@kochanstephenson.net
 2   MATHEW STEPHENSON (S.B. #154330)
     mstephenson@kochanstephenson.net
 3   KOCHAN & STEPHENSON
     1680 Shattuck Avenue
 4   Berkeley, California 94709
     Telephone: (510) 649-1130
 5   Facsimile: (510) 649-1131
 6   ELIZABETH M. PECK (S.B. #277794)
     lisa@peck-law.com
 7   PECK-LAW, Employment & Civil Rights
     111 North Market St., Ste. 300
 8   San Jose, CA 95113
     Telephone: (408) 332-5792
 9   Facsimile: (408) 332-5793
10   Attorneys for Plaintiff
11   TERESA AGUIRRE

12
13
                               UNITED STATES DISTRICT COURT
14                            NORTHERN DISTRICT OF CALIFORNIA
                                    OAKLAND DIVISION
15
16   TERESA AGUIRRE,                         Case No. 4:16-cv-05564 HSG

17
                           Plaintiff,        ORDER CONTINUING THE HEARING
18                                           ON PLAINTIFF’S MOTION FOR
            v.
19                                           JUDGMENT AS A MATTER OF LAW
                                             OR, IN THE ALTERNATIVE, MOTION
20   STATE OF CALIFORNIA; DEBRA              FOR NEW TRIAL AND/OR TO AMEND
     MILLS; CARIANNE HUSS; and DOES          THE JUDGMENT, FROM JUNE 27,
21   1 through 5,                            2019 TO JULY 18, 2019
22                                           Trial: January 4, 2019
                          Defendants.
23                                           Judgment: February 12, 2019
                                             Hearing: June 27, 2019
24
                                             (Proposed Hearing Date): July 18, 2019
25                                           Time: 2:00 p.m.
26
27
28


                                             1
     Order to Continue JMOL Hearing                            Case # 4:16-CV-05564 HSG
 1       Pursuant to the parties’ stipulation, the hearing on Plaintiff’s Motion for
 2   Judgment as Matter of Law Or, in the Alternative, Motion for New Trial and/or to
 3   Amend the Judgment, is continued from June 27, 2019 to July 18, 2019 at 2:00 p.m.
 4       IT IS SO ORDERED.
 5
 6   Dated: 5/9/2019
 7                                           ______________________________________
                                              Haywood S. Gilliam, Jr.
 8
                                              United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                2
     Order to Continue JMOL Hearing                                Case # 4:16-CV-05564 HSG
